Upon being convicted of rape the defendant appeals to this court.
The alleged injured party was a woman by the name of Eula Mae Lee. The substance of her testimony was to the effect that this defendant committed the act complained of on Tuesday night, June 27, 1922, near midnight. Over the objection of the defendant she was permitted to testify as to her having run away from her home on the Sunday night previous, and in this connection she was permitted to state what she had done, where she went, and who she was with all during Sunday night, Monday, and Monday night, also during the whole day of Tuesday and up until the time, as testified to by her, that she first saw this defendant on Tuesday night.
It is clearly apparent that these facts and circumstances detailed by this witness, by permission of the court, and over the objection of the defendant, were not permissible as against this accused upon this trial. They could shed no light upon the issues involved upon the trial of this case, and defendant being in no manner connected with any of these transactions was as a consequence not bound thereby, nor was he responsible in any way therefore. This testimony was prejudicial to defendant, as it was calculated to create the sympathy of the jury for the alleged injured person and to excite their passion and prejudice against the party or parties responsible therefor, and as it clearly appears the defendant in no manner contributed to this condition or had any connection therewith his case should not have been burdened by the admission of this testimony. It was error to admit this testimony, for it was the duty of the court to confine the evidence in this case to the issues involved therein in order that the attention of the jury be not distracted, or that their minds be not withdrawn from the main issues involved and directed to matters which were foreign to the issues or of questionable or doubtful relevancy. Under the evidence contained in this record there appears no *Page 396 
theory upon which this testimony was admissible.
The court refused to defendant the affirmative charge, which the record shows was requested in writing and based upon the specific grounds that the venue had not been proven. Under the statute it is not necessary to allege where the offense was committed, but the statute expressly provides that it must be proved, on the trial, to have been committed within the jurisdiction of the county in which the indictment is preferred. Code 1907, § 7140. And without such proof a conviction cannot be sustained.
The venue of a crime should never be left in doubt, nor supplied by inference when it may be readily proved. Walker v. State, 153 Ala. 31, 45 So. 640. The bill of exceptions purports to contain all the evidence, and there was no testimony in this case proving the venue of the alleged offense.
If the evidence affords any inference of the venue that inference would of necessity from the evidence in this case be referable to Shelby county and not to Bibb county, in which the indictment was preferred and the trial had. It would appear that the solicitor realized this infirmity, this total lack of evidence as to venue, and endeavored to overcome same by arguing to the jury "that in a case like this the jury would not consider boundary lines very much." This statement was improper and unauthorized, for under the law the sworn duty of the jury was to ascertain from the evidence that the crime, if committed, was committed within the jurisdiction of the county where the indictment was preferred, and in this case, where the trial was had, and unless the evidence itself so convinced them, they would not be justified in returning a verdict against the accused. This material fact cannot be supplied by the unauthorized assurance from the solicitor, or from any one else, "that in a case like this the jury would not consider boundary lines very much."
This case is, on the question of proof of venue, very similar to the case of Boykin v. State, 148 Ala. 608, 42 So. 999. The following cases all hold that where there is an absence of proof of venue a conviction cannot be sustained. Thompkins v. State, 1 Ala. App. 258, 55 So. 267; Barnes v. State,134 Ala. 36, 32 So. 670; Harvey v. State, 125 Ala. 47, 27 So. 763; Brown v. State, 100 Ala. 92, 14 So. 761; Randolph v. State, 100 Ala. 139, 14 So. 792; Henderson v. State,105 Ala. 82, 16 So. 931; Boykin v. State, supra.
Other questions are presented, but from what has been said a reversal of the judgment appealed from must be ordered, and these questions will not in all probability arise upon another trial.
Reversed and remanded.